 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   VERONICA ORDAZ GONZALEZ, et al.,                  No. 1:18-cv-01558-DAD-BAM
12                      Plaintiffs,                    NEW CASE NUMBER:
13          v.                                         1:18-cv-01558-BAM
14   COUNTY OF FRESNO, et al.,                         ORDER REASSIGNING CASE
15                      Defendants.
16

17          All parties in the above-captioned case have consented to magistrate judge jurisdiction

18   over this action for all purposes, including trial and entry of final judgment, pursuant to 28 U.S.C.

19   §636(c)(1). (Doc. Nos. 5 and 43.) Accordingly, this court reassigns this action to the docket of

20   United States Magistrate Judge Barbara A. McAuliffe for all further proceedings, including trial

21   and entry of judgment, pursuant to 28 U.S.C. § 636(c)(1).

22          To prevent a delay in documents being received by the correct judicial officer, the new

23   case number listed below should be used on all future documents filed in this action.

24                                          1:18-cv-01558-BAM

25   IT IS SO ORDERED.
26
        Dated:     April 13, 2020
27                                                        UNITED STATES DISTRICT JUDGE

28
                                                      1
